On November 30, 2012, the defendant was sentenced for violation of the conditions of a suspended sentence to four (4) years in the Montana State Prison, with no time suspended, for the offense of Criminal Endangerment, a Felony. The Defendant shall receive credit for time served on probation holds and this revocation of three (3) days. The Court further recommends that the Defendant be considered for any inpatient chemical dependency treatment programs, if deemed appropriate by the Department of Corrections.
On February 22, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ryan Archibald, third year law student under the supervision of Ed Sheehy, Jr. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of February, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.